Citation Nr: 0511312	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-21 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
right knee

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1969 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA), denying the veteran's claim for 
service connection for multiple joint arthritis.  The veteran 
expressed his dissatisfaction with that rating and in an 
August 2003 rating decision, the RO granted service 
connection for arthralgia of the right elbow due to retained 
shrapnel with a 10 percent rating, and granted service 
connection for arthralgia of the right wrist due to retained 
shrapnel, also with a 10 percent rating.  The veteran 
continues to request service connection for arthritis in his 
right knee and arthritis in his back.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran does not currently have a right knee 
disability.

3.  The veteran's degenerative joint disease and degenerative 
disc disease of the back were not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is any currently present back disability 
etiologically related to service.


CONCLUSION OF LAW

The degenerative joint disease and degenerative disc disease 
of the back, and right knee disorder were not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of these disabilities during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in August 2001, after the enactment of the VCAA.  

An RO letter dated in December 2001 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claims and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the August 2003 statement of the case and 
Decision Review Officer decision provided guidance regarding 
the evidence necessary to substantiate his claims.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of these claims.


Factual Background

The veteran had active military service in June 1969 to June 
1973.

The veteran's service medical records are silent for any 
complaints of or treatment either the right knee or the back.  
The June 1973 separation physical examination showed that his 
spine and right knee were normal.  In the veteran's report of 
medical history upon separation, he reported that he had 
swollen or painful joints.

In August 1978, the veteran was service-connected for 
residual scars of shell fragment wounds in his right wrist, 
right foot, back, right knee, and left shoulder.

In August 2001, the veteran submitted a claim for arthritis 
for his right wrist, right foot, right knee, back, and left 
shoulder as secondary to his service connected shell fragment 
wound residual scars.

The RO received VA outpatient medical records dated November 
2001, which stated the veteran had multiple areas of shrapnel 
in his body.

In January 2002, the veteran submitted a letter stating that 
while in the service he received shrapnel wounds to his right 
knee, right wrist, right elbow, back and face.  He currently 
had some shrapnel in his right wrist, right elbow, back, 
face, and right knee.  He stated he had daily pain in all his 
joints that were wounded by the shrapnel in service.  He was 
unable to conceal the pain in his leg and back.  He had 
started walking with a noticeable limp and he could not pass 
his physical examination required for his employment in his 
current status.  He alleged that the pain in his joints 
affected his work.

In August 2002, the veteran underwent a VA examination.  
There was no indication that the claims folder was available 
for review.  The veteran reported that his knee caused him 
the most discomfort, which occurred on a daily basis.  He 
believed that the problems in his knee also caused his back 
problems.  Both his knee and back were affected by cold 
weather.  Upon examination, there was no scar noted on the 
right knee and no nodules or any shrapnel palpated on the 
skin.  His left upper back revealed a scar.

In a September 2002 rating decision, the RO denied the 
veteran's claim for service connection for arthritis of the 
various body parts, terming the issue as service connection 
for multiple joint arthritis.

In October 2002, the veteran submitted medical records dated 
January 2002 to May 2002 from a private physician, C.S., D.O.  
The records show the veteran complaining of right knee pain 
and right side back pain.  A May 2002 treatment note stated 
the veteran had evidence of dysfunction of the right knee.

In an October 2002 letter from C.S., D.O., he stated the 
veteran related an ongoing history of pain in his right knee 
and wrist, which was most likely traumatic in nature due to 
shrapnel injury.

In June 2003, the veteran underwent another VA examination.  
During the examination, the veteran reported having shell 
fragment wounds during service.  He had surgery following the 
injury to remove some pieces, but not all pieces were 
removed, including pieces in his right wrist, right elbow, 
knee and back.  He reported having pain in all of these 
areas, especially the right knee and less over the lower 
back.  He experienced an increase in knee pain after 
prolonged standing and walking.  Upon examination, the VA 
examiner found no scars in the right lower back.  There was a 
faint transverse scar in the left lower thoracic area 
posteriorly.  There was no tenderness in that area and the 
examiner could not feel any solid objects.  The examiner 
noted barely visible, tiny, punctuate scars at the 
anterolateral aspect just below the joint line next to the 
patellar tendon and tibial tubercle of the right knee.  He 
could not feel any foreign bodies.  There was no joint 
effusion or warmth or ligament instability.  There was slight 
pain with maximum flexion of the right knee and with the 
McMurray test on internal rotation.  No snap was elicited, 
but the veteran reported that he might get a popping 
sensation in that area at times.  Range of motion of the 
right knee was from five degrees of extension beyond neutral 
to 125 degrees of flexion.

VA X-rays were taken that same day and revealed the right 
knee to be normal.  An X-ray of the spine revealed mild 
degenerative joint disease at L1-L2.  A small metallic 
foreign body projecting at the left upper quadrant of the 
abdomen posteriorly was noted.  The diagnosis for the back 
was chronic low back strain with mild degenerative joint and 
disc disease at L1-L2, and retained shrapnel in the area of 
the left upper quadrant of the abdomen.  The diagnosis of the 
right knee was retained shrapnel in area of the right knee 
and arthralgia of the right knee.  The VA examiner could not 
identify any clinical or radiographic evidence of traumatic 
arthritis.  He also opined that the foreign body found in the 
left upper quadrant was not responsible for the mild 
degenerative changes in the veteran's back.

In August 2003, the RO continued its denial of service 
connection for multiple joint arthritis, but in a rating 
decision, the RO granted service connection for arthralgia of 
the right elbow due to retained shrapnel and arthralgia of 
the right wrist due to retained shrapnel.

In August 2003, the veteran submitted his substantive appeal 
appealing the specific issues of pain in his right knee and 
back.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In considering this case on its merits, the Board finds that 
service connection for the veteran's right knee arthritis and 
degenerative joint and disc disease is not warranted.  As to 
the veteran's claimed right knee arthritis, he is claiming 
service connection as secondary to his service-connected 
residuals of shrapnel wounds in the right knee.  However, 
according to the June 2003 VA X-ray, the knee was normal and 
no foreign bodies were found.  Although the VA examiner 
indicated that retained shrapnel was found in the area of the 
right knee, he also noted that the right knee X-ray was 
reported to be normal and upon examination, he could not feel 
any foreign bodies.  Further, he opined that traumatic 
arthritis was not found.  Acknowledging that the medical 
evidence shows the veteran does have pain in his right knee, 
this is not a disability under 38 U.S.C.A. § 1110 (West 2002) 
for which the veteran can receive service connection, for the 
Court has held that pain alone without an underlying disorder 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); see Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
In sum, the veteran is claiming service connection for right 
knee arthritis and the medical evidence shows that he does 
not have arthritis in his right knee, only pain, which is not 
a disability for which service connection can be granted.

As to the veteran's degenerative joint disease and 
degenerative disc disease, the June 2003 VA examiner opined 
that the foreign body found in the left upper quadrant would 
not be responsible for the veteran's mild degenerative 
changes in his back.  The veteran is claiming service 
connection as secondary to service-connected shrapnel wounds 
to his back; however, according to the medical evidence, the 
veteran's current back disability is not related to his 
shrapnel wounds.

In summary, because the medical evidence does not indicate 
that the veteran has a current disability in his right knee, 
and the degenerative changes in his back are not related to 
his in-service injury, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis of the right knee and 
back.


ORDER

Entitlement to service connection for arthritis of the right 
knee and arthritis of the back is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


